PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/670,180
Filing Date: October 31, 2019
Appellant(s): Raichelgauz et al.



__________________
Oren Reches
For Appellant


EXAMINER’S ANSWER

This is in response to the appeal brief filed 01/06/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 05/06/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
	The Examiner’s answers in response to Appellant’s arguments are presented below in the same order by which Appellant’s arguments are presented in the appeal brief.

1.	On pages 7-9, Appellant alleges Arar does not teach “determining, by each element of multiple elements, a relevancy of the element to the media unit to provide irrelevant elements and relevant elements."
Examiner disagrees because:
As indicated in the instant application specification [0093] “The hybrid process is hybrid in the sense that some expansion and merge operations are executed by a convolutional neural network (CNN) and some expansion and merge operations (denoted additional iterations of expansion and merge) are not executed by the CNN--but rather by a process that may include determining a relevancy of spanning elements and entering irrelevant spanning elements to a low power mode.”
As described in Arar [0066] Said features may be advantageous, as the first and the second classifier and their respective image or image region.  For example, the first classifier may be configured to predict an extended tissue type of the tissue depicted in the image and the second classifier may be configured to predict the contrast level being indicative of the signal to noise ratio in the image.  Using a first classifier indicating the extended tissue type and the second classifier indicating the contrast level in combination, the prediction logic is able to evaluate how much an expected contrast level (that may e.g. be learned in a training phase) for a particular extended tissue type is in agreement with the actually observed contrast level. [0071] According to embodiments, the contrast level indicates the intensity contrast between a diagnostically relevant region of the image ("signal") and a diagnostically irrelevant region of the image ("noise").  [0236] Some first one or all of the extracted features are used as input of the first classifier.  The first classifier in step 406 evaluates the input features and identifies the extended tissue type to which the tissue depicted in the received image most likely belongs to.  For example, the first classifier may compute the membership likelihood of the depicted tissue for each of the predefined extended tissue types as a function of the extracted features.  In addition, in step 408, a second classifier evaluates second ones or all of the extracted features and identifies a contrast level of the tissue depicted in the received image of the function of the extracted features.  For example, the second classifier can compute the membership likelihood of the depicted tissue for each of a predefined set of contrast levels, e.g. "high contrast" or "low contrast".  The evaluates the output generated by the first and second classifier and computes a staining quality score for the depicted tissue or for a particular region of the depicted tissue as a function of the extended tissue type and contrast level likelihoods identified in steps 406 and 408. [0239] FIG. 6 depicts a block diagram of an image analysis system.  An image analysis system 616 is provided, e.g. in the form of a standard computer system on a server computer system.  The system comprises an image analysis software 618.  For example, the software 618 can be shipped together with an image acquisition system 602, e.g. a slide scanner or a microscope.  The software comprises a plurality of modules and respective functionalities.  For example, the image analysis software can comprise a feature extraction logic 620 adapted to extract local and/or global features from received images of stained tissue samples.  The software can further comprise a segmentation logic 621 configured to segment images or parts of images depicting n vMFP dot into segments as depicted, for example, in FIG. 10.  The segments can be used as basis for feature extraction performed by program logic 620.  The image analysis software 618 can further comprise a first classifier 622 configured to analyze the extracted features of an image for predicting to which one of a plurality of predefined extended tissue types of particular tissue or tissue section depicted in the received image belongs to.  It can further comprise a second classifier 624 which is configured to analyze the extracted features for classifying the received image into one of a set of predefined contrast levels, e.g. "high contrast image" or "low contrast image".  The combined output of the first and second classifier 622 and 624 staining quality of an image or image region.  The predicted staining quality can be used by a range extraction logic 628 for automatically identifying staining parameter value ranges which are particular for the respective extended tissue types and which can safely be assumed to yield high quality staining.  The resides computed by the range extraction logic 628 can be visualized and displayed to a user via a screen by a parameter range plotter 638.
Image (i.e. media unit) is segmented into segments/regions. Each segment is processed by the first classifier (i.e. conventional neural networks (CNNs)) and the second classifier. The first classifier determines the segment extended tissue type and the second classifier determines the quality score/contrast level which indicates the intensity contrast between a diagnostically relevant region of the image ("signal") and a diagnostically irrelevant region of the image ("noise")).
According to the instant application specification [0093], the operations executed on image segments/regions by the first classifier (i.e. conventional neural networks (CNNs)) and the second classifier are multiple elements, each determines and provides irrelevant operations/elements and relevant operations/elements. 
The disclosures reasonably describe the argued limitation of "determining, by each element of multiple elements, a relevancy of the element to the media unit to provide irrelevant elements and relevant elements."

2.	On pages 9-13, Appellant alleges Bhaskar does not teach “determining, by each spanning element of multiple spanning elements, a relevancy of the spanning element to the media unit to provide irrelevant spanning elements and relevant spanning elements."
Examiner disagrees because:

As described in Bhaskar [0061] – [0062], [0150], [0152], [0157], [0168], an image is segmented into image segments, each segmented portion is sent to one of the processor nodes (i.e. multiple spanning elements). Each processor node performs a defect detection algorithm to a segmented portion to determine relevance to relevant information or irrelevant segmented portion. Since each processor node determines a segment portion relevant or irrelevant, each processor node is either relevant or irrelevant.
The disclosure reasonably describe the argued limitation of "determining, by each spanning element of multiple spanning elements, a relevancy of the spanning element to the media unit to provide irrelevant spanning elements and relevant spanning elements".

3.	On pages 16-17, Appellant alleges Bhaskar does not teach “wherein different spanning elements are associated with different subsets of one or more reference identifiers, the different subsets of the of one or more reference identifiers represent different combinations of objects" of claims 19 and 25
Examiner disagrees because:
As described in Bhaskar [0061] – [0062], [0150], [0152], [0157], [0168], each processor node is associated with different segmented portion, and each segmented 
The disclosure reasonably describe the argued limitation of "wherein different spanning elements are associated with different subsets of one or more reference identifiers, the different subsets of the of one or more reference identifiers represent different combinations of objects".

4.	On pages 17-18, Appellant alleges Bhaskar does not teach “wherein different spanning elements are associated with different combinations of object identifiers" of claims 20 and 26
Examiner disagrees because:
As described in Bhaskar [0061] – [0062], [0150], [0152], [0157], [0168], each processor node is associated with different segmented portion, and each segmented portion is associated with different object identifiers, such as scan chain id, cell name, cell instant id.
The disclosure reasonably describe the argued limitation of "wherein different spanning elements are associated with different combinations of object identifiers".

For the above reasons, it is believed that the rejections should be sustained.

(3) WITHDRAWN REJECTIONS
	The rejections against claims 3, 5, 9, 11, 15 and 17 are withdrawn.



This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.


/SYLING YEN/           Primary Examiner, Art Unit 2166                                                                                                                                                                                             

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 

Conferees:
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166                                                                                                                                                                                                        
	/MENG YAO ZHE/           Primary Examiner                                                                                                                                                                                                        



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.